 DECISIONS OF NATIONAL LABOR RELATIONS H()OARDSheet Metal Workers International Association,Local IJnion No. 20, AFL-CIO and RobertRainey, Jr. and The Employers Association ofSheet Metal Workers and Associated Roofers ofMiddlesex County, N.J., Party to the Contract.Case 22-CB-4031October 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MI:MHBLRSJI-NKINS ANI) PNI:IlI.OOn June 20, 1980, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions1of the Administrative Law Judge andto adopt his recommended Order.' Under the exclusis, referral systiem betvween Respordenl and theEmployers Associatilon. Rpondet, ith certain exceptnils, refers ernl-ployees to johs i the order that they sign he out-of-work list l'he (ien-eral Counsel estahblished that a large ltumher of individuals who hadsigned the out-of-w lork list after the Charging Party had been rfeired towork ahead f he Charging Party In addition. Respondenl admitted thatnot all of these out-of-sequence referrals fell within the exceptions tlo thiefirsl-in-first-oul rule of the referral register. Accordingly, in iew of heevidence, we find that the Genelral Counsel established a prima acite casethat Respondent violated Sec. 8(b)()(A) and (2) of the Act by discrimin-atorily refusing 1to refer the Charging Party for work However, i agree-ment with the Adminiistraivse L.av Judge we furtlher find that Respolnd-ent rebutted the General Counsel's prima juLcr case by establishing thatthe failure to refer the Charging Party had not been discriminatorils mio-tivaled. In so finding, we rely primarily on the fidlowing: The allegeddiscriminatory refusal to refer he Charging 'arty for vwork "v as remolltein time from the Charging Party's protected activity; Respondent re-ferred the Charging Party fr work on a number of tccasiolns after hisinv(olvement in proltected activity, Ihe Charginlg Party had fiformed Re-spondent he wiould not he availahle for certain types of referrals,; and fi-nally, although Respondent culd have required the Charging Party tofile a withdrawal card from its hiring hall because he was also being re-ferred for work out o'f nrlther hiring hall, Respondent did lt requirehim it file such a cardIn his exceptiions to the Administrative Ilaw Judge's Declsiot. theGeneral Counsel contends hat, aside from establishing Respondent's al-leged discriminaltlry motivation, Respondent's arbitrary out-of-sequencereferrals constituted an independent violation of Sec. (h)(I)(A) anld (2) ofthe Act he complainlt, however. did not raise that issue The complaintwas narrowly drawn. and alleged only that Respondent violated Sec8(b)(1)(A) and (2) of the Act by discrinmlnatorily refusing to refer theCharging P'arty for work because he had run fr union office and hadtestified adversely to Respondent's interest at a prior HBoard hearing Atthe hearing, the General Counsel made no attempt lo raise or litigate Re-spondent's arbhirary out-of-sequence referrals as a separate violation ofthe Act. In these circumstances, we find that Respondent was not suffi-ciently put on notice that such an allegationl was an issue to he litigatedirl this case Therefire. we find it unnecessary to consider whether Re-spondenl's out-of-sequence referrals constilute a separate and indepenident253 NLRB No. 18ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.(}aIatIo[I of the Act See. for exaiple. $',itinhruixc Fqu' .ri( (f orpurat-lul.Sma/l .Solor PlantI, 214 N I R It 7 1( 197 3)DI) CISI()NSI A II 11:N I 01 ill CASIEJOHN C. Ml. IR, Administrative Law Judge: Thiscase was heard before me in Newark, New Jersey, onJune 28, 1979.1 The complaint alleged that RespondentUnion, since July 25, 1978, discriminatorily refused torefer Robert Rainey to employment with employer-mem-bers of the Employers Association of Sheet Metal Work-ers and Associated Roofers of Middlesex County, N.J.,because he ran in ant intraunion election for the positionof business representative, and testified in an unfair laborpractice case against Respondent. Such conduct by Re-spondent allegedly violated Section 8(b)(1)(A) and (2) ofthe Act.On the entire record in this case, including my obser-vation of the wittiesses and their demeanor, I make thefollowing findings:FIN)INGIN(S O FCII. J L RISD)CI IONThe Employers Association of Sheet Metal Workersand Associated Roofers of Middlesex County, N.J.,herein called the Association, is an association of em-ployers engaged in the sheet metal industry in the Stateof New Jersey. In the course and conduct of their busi-ness operations during the preceding 12 months, employ-er-members of the Association produced and performedsheet metal work valued in excess of $50,IXX) in States ofthe United States other than the State of New Jersey.Accordingly, I find that the Association and its constitu-ent members are employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.It is further alleged and admitted that RespondentUnion, Local 20, Sheet Metal Workers International As-sociation, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act, and I so find.II. TilE Al I I(;11) UNFAIR ABOR PR-XCTICISA. BackgroundIt is undisputed that Respondent had a contract withthe Sheet Metal Association which provided for an ex-At the clise f the hearing, Respndeit's culnsel reqlestel arid asgranted unitil July I, h I79, uhmiiion of lale exhibhit As iiil laic exhibitsifr mtiolnli Iherelion were made, Ile record is deetied tin hlVe automati-cally closed ais of July .197I166 SHtEEl METAL WORKERS, LOCAL 20Ielusive job referral system, i.e., all requests for employ-ees by emploer-mcmbers ,werc to be filled by referralsfrom the Union. The record also establishes that the out-of-work or job referral list was the responsibility ofArthur Brown, business manager of the Local Union,and that Robert DeBartolo. the business representative,assisted and took orders from Brown on the hiring hall'soperations and, specifically, what individuals to call.Except on rare occasions when Brown was unavailable.DeBartolo did not have occasion to check the referrallist.The operation of the hiring hall. The referral list wasoperated on a FIFO (first in, first out) basis, namely.that, subject to certain exceptions noted hereafter, the in-dividual whose name was registered first was referredout first. For example, in theory, an individual registeredon the referral list on April 1, 1978, is referred out aheadof an individual registered on April 2, 1978, or thereaf-ter, provided that he is both qualified and available.While occasionally some individuals visited the hiringhall in person, the operation of the hiring hall was essen-tially conducted by telephone. In some instances, the op-eration of the hiring hall was not altogether clear. Forexample, Brown testified at one point that a number ofindividuals who were registered on the referral list toldhim they did not wish to be referred out for various rea-sons and would notify him when they were available. Heretained such information solely by memory. Whenasked if they reverted to their original sign-in date whenthey became available, he at one point said yes and at an-other point said no, not if others were waiting who hadbeen available. The exceptions which this Local operatedunder were as follows:(a) An individual requested by name by a con-tractor signatory to Local 20's contract would bereferred out irrespective of his place on the referrallist.(b) An individual who worked less than a monthdid not lose his position on the referral list.(c) An individual with unique skill qualificationsis requested.(d) An individual who needed to requalify forbenefits would be given preference in referral. Thispertained to individuals who had not worked for anemployer signatory to the contract for so long thatthey were in danger of losing benefit coverage be-cause no welfare fund payments had been made ontheir behalf.(e) An individual referred out for a one or twoday job on a last minute request by a contractor.Because of lack of prior notice, any individual whowas available to report to a job on short notice,would be referred without regard to his place onthe referral list.Robert Rainey, Jr., credibly testified that he last signedthe out-of-work list in November 1977, and that he wasnot referred to a job until January 29, 1979. Rainey wasa member of the Union since 1961 and a journeymansince 1965 and was qualified as a mechanic and as awelder. Rainey ran for union office on two occasions. In1973, he had run for the office of executive board of theUnion, and in 1976 he ran for the position of businessrepresentative, a position held by Robert DeBartolo forsome 12 years. Rainey was not successful in either clec-tion and in the 1976 election he ran third behind DeBar-tolo and William Kish. Sr., another union member.Rainey credibly testified that on the day of the election.Robert Jackson, a member of the executive board of Re-spondent, advised him. "You're running for a roughoffice .... If you lose its going to be a long timebefore you get some work."On December 6-7, 1976, a National Labor RelationsBoard hearing was held in which the Union was chargedwith failing to refer William Kish, Sr., because, inter alia.he had run against DeBartolo five times and because hehad filed charges with the International Union which in-volved Brown, the business manager. Rainey appeared asa witness on behalf of Kish and, at this 1979 hearing, cre-dibly testified that Brown asked him what he was doingat the 1976 hearing. Rainey responded he was a witnessfor Kish.It was those two incidents, Rainey's running for theoffice of union business representative for which an elec-tion was held in June 1976, and his testifying on behalfof Kish and against the Union in a Board proceeding onDecember 6 or 7, 1976, that allegedly prompted the re-fusal to refer Rainey to jobs from November 1977, andthereafter.Rainey conceded that in 1976 he primarily worked outof the Pipefitters union hall (not the Sheet Metal Work-ers hall) and earned approximately $12,000 in that year.According to welfare fund records of Respondent(which reflect payments to the fund on his behalf),Rainey was referred by Respondent Sheet Metal Work-ers in 1977 as follows:(a) A & P Sheet Metal -in April 1977 for 6 days(b) Casal Sheet Metal -July 1977(c) Westfield Sheet Metal -July 24, 1977 for 2weeks(d) ABC Sheet Metal -August 1977 for I week(e) A & P Sheet Metal -October 1977 for 2-3weeks (120 hours)(f) A & P Sheet Metal -November 1977 for Iweek(g) Metcon, Inc. -November 1977 for 2 weeksRainey testified that he earned approximately $3,500 asa sheet metal worker in 1977, while welfare fund recordsindicated specific earnings of $4,358. Rainey also workeda number of months for a contractor named Schawlgi(an employer not a signatory to the contract) in 1976.Rainey did recall working for employers Westfield, ABCSheet Metal, and Metcon in 1977, but could not specifi-cally recall working for the other employers. Rainey'sclaim that he made no earnings on the basis of referralsfrom Respondent's hiring hall in 1978 stands undisputedon this record, although he did earn some $8.000 fromjobs he secured on his own.With respect to 1978 (the complaint alleged discrimi-natory refusal to refer from July 25, 1978, on), Raineytestified that during 1978 he personally went to the union16h7 I)ECISIO)NS OF NAIIO(NAL LAB()R RELATIONS t()ARI)hall five or six times, and that he called the union hallabout once a month to see if work was available. He alsoslated that he talked personally to Brown on three orfour occasions to find out if work was available. As to anincident on January 24, 1979, Rainey visited the unionoffice and, after complaining to Brown about the lack ofjob referrals, demanded to see the referral list. Raineydiscovered some 16 pages of names of individuals whowere placed on the referral list after him, many of whomhad been referred to jobs. When Rainey discovered this,he confronted Brown with this information and threat-ened to file charges with the National Labor RelationsBoard. Brown claimed that Rainey was not interested inshort-term jobs and also stated that Rainey had told himhe would notify Brown when he was available. Raineydid, in fact, file charges with the Board's Regional Officeon January 25, 1979, which were served on the Union onJanuary 26, 1979. On January 29, 179, Rainey receiveda job referral.Rainey further testified that at the time he discussedwith Brown about having Schawlgi pay into the welfarefund, which was ultimately established as having oc-curred in December 1976, he had advised Brown thatsince he still had a good job with Schawlgi, he was notinterested in a job at that time and would let him knowwhen he was available. Although Brown initially placedthis conversation about Rainey's availability as occurringin December 1977, he later recanted and affirmed thatthe welfare fund payment on behalf of Rainey and relat-ed conversation on availability was made in December1976.2Respondent contends that Rainey had informed Brownthat he was not available for work and when be becameavailable he would notify the Union. The Union claimshe did not notify the Union of his availability until No-vember 1978, and that he was referred out in late Janu-ary 1979, when a job became available. Brown furthertestified that Rainey had informed him he was not inter-ested in 2, 3, or 4 day jobs, and Rainey conceded that hehad so advised Brown. Rainey quit a job with AndersonRoofing in 1979 and went to work as a pipefitter.B. Contentions of the PartiesThe General Counsel contends that a violation is es-tablished by Rainey's credible testimony that he hadmade himself available for work after registering forwork on November 18, 1977, and further that the testi-mony of Rainey and his wife that no calls were receivedor referrals made from the union hall from late 1977 untilJanuary 29, 1979, is also creditable. He further contendsthat the General Counsel's Exhibit 3, the hiring hall re-ferral list, establishes that Respondent referred out nu-merous employees to jobs who registered after Raineyand contends that the Union has the burden of showingwhy such individuals were referred out of chronologicalorder ahead of Rainey. Finally, the General Counselcontends that the failure to refer was motivated by Rain-ey's intraunion election campaign in June 1976, and hisI While witness Brion retreated again from the 1976 date. I cannotcredit that testimony. not only because of demeanor and inconsistencybut because certain critical testimony was elicited by leading questions byRespondent's counsel or by counsel's recapitulation of testimony.testifying in a Board proceeding against Respondent inDecember 1976.Counsel for Respondent contends that Rainey had toldBrown he would notify him when he became availableand did not do so until November 1978, and therefore itwas proper and lawful to refer other members ahead ofRainey until he became available. Thus, Respondent con-cedes that other individuals were referred out ahead ofRainey due to Rainey's alleged unavailability and allegesfurther that Rainey's testimony in the 1976 Board pro-ceeding differed from the testimony here. Alternatively,it is contended that even if there were an error in notreferring Rainey out, it was not prompted by his electionactivities or testimony which occurred in 1976, andtherefore was not violative of the Act.C. Issues(I) Was there credible testimony establishing thatRobert Rainey was available for employment subsequentto November 1977 and extending to January 29, 1979?(2) If (I), above, is answered affirmatively, does Re-spondent's admission that it referred other individuals tojobs ahead of Rainey establish a prima facie case of a vio-lation of the Act?(3) Assuming, arguendo, that Rainey was available andRespondent failed to refute the General Counsel's primafacie case, does the evidence establish that the refusal torefer was discriminatorily motivated?D. Discussion and Resolution of the Issues(1) Was Rainey available for job referrals subsequentto November 1977, and more particularly, since July 25,1978?I:The General Counsel's Exhibit 3 establishes and Re-spondent conceded that Rainey did in fact register onthe out-of-work list on November 18, 1977. 1 also creditRainey's testimony that he did call and visit the unionhall at various times throughout 1978 and that the Uniondid not call him or refer him to any jobs. Accordingly, Iconclude that Rainey was available for referral subse-quent to his registering on the out-of-work list in No-vember 1977, and particularly after July 25, 1978.4(2) Has a prima facie case been established against Re-spondent?Counsel for the General Counsel contends that if Rain-ey's testimony is credited that he was registered andavailable for work, and Respondent concedes that otherswere referred out-of-order ahead of Rainey, a prima faciecase has been established; and Respondent is required tojustify or prove that such other individuals fell withinsome recognized exception to the referral rules. Admit-tedly, Respondent has neither contended nor proved thatthe individuals referred out ahead of Rainey fell within:' At the hearinlg the ieneral Counsel noted that Sec I(Nb) limited theperiod of alleged discrimination back to Jul) 25 1978. and not Nosemher1977.rIn so concluding. I credit the testimotny of Edv ina Rainey, the wifeof Rbert Rainey. that during the pertinent period neither Brown nor)eBartolo attempted Io call her husband about as'ailahle johs It nleces-,arily fll os that I do nt credit Brown or D)eBartolo to the extent theytestified tli the contrary SHEET METAL. WORKERS, I.()CAL 20some recognized exception to the first-in, first-out rule.Having rejected Respondent's contention that Raineywas not available, at this juncture, therefore, I agreewith the General Counsel that a prima Jacie case of aviolation exists."(3) Was the refusal to refer Rainey discriminatorilymotivated?(a)Factors tending to establish a discriminatory motive.The record establishes that Rainey did run for theunion office of business representative against incumbentRobert DeBartolo in June 1976. There were three candi-dates for the office that year and DeBartolo won, withWilliam Kish, Sr., finishing second and Rainey, third.Subsequent to the election and for the balance of 1976,Rainey worked for a mechanical contractor namedSchawlgi as a welder and had secured a job by referralthrough the Pipefitters union hall. Consequently, Raineyhad no occasion to use the Sheet Metal Workers referralhall for 1976 and apparently the first part of 1977.In December 1976, Rainey testified as a witness onbehalf of William Kish, Sr., who had brought a chargeagainst Respondent similar to the one here, namely, thathe had been denied referrals because, inter alia. he hadrun against DeBartolo, the union business agent. In thatdecision,6the Administrative Law Judge and the Boarddismissed allegations that Respondent had discriminatedagainst Kish. As noted previously, Rainey's testimonythat Brown inquired what he was doing at the hearingwas undisputed and credible. Accordingly, I find thatRespondent, specifically Brown, was aware that Raineytestified on behalf of Kish at a Board proceeding in De-cember 1976.Lastly, the large number of individual referrals whowere referred out ahead of Rainey over a 14-monthperiod of time renders it virtually impossible that all thejobs in question were short-term jobs of 3 or 4 days orless, or that they fell within some particular exception tothe general rule of first-in, first-out rule of the unionhiring hall. Nor, it should be noted, does the Union con-tend that individuals referred out ahead of Rainey fallwithin any special exception. An examination of theGeneral Counsel's Exhibit 3, which is a copy of Re-spondent's referral or out-of-work list, discloses Rainey'sregistration as of November 18, 1977. In the 6 monthsthat followed, some 217 names were registered on thelist after Rainey. The General Counsel notes that over400 individuals signed the register after Rainey did onNovember 1X, 1977, many of whom he claims were re-ferred out to jobs that Rainey would have accepted.Alleged threat conveyed by Robert Jackson. I have con-sidered and credited Rainey's testimony that Jacksontold him that because of his election attempt, it would"be a long time before you get some work." While it is afactor and a part of the factual context to be considered,' Cf Sheet .ertal W'orAIr International 4ssiatlron Lal 20. Ak1.-CIO, the Emplover .s.oiatn of Sheet .Meial i,rcr,, and 4visciatcdRoofers ofM,iddleiex. C'ounr' NJ, 233 NLRB 732, 735. fn 11 (1977)While the burden f proof never shifts from the General Counsel, theburden of the proceeding shifts to Respondent to rebut his prima Jaciicase, either hby showing that such referrals fell wllthin legitimate excep-lions to the hiring hall rules r, alternatively, that the failure to refer asnot discriminator-ly motivltede Supra. fn 5Jackson even though an executive board member, hadnothing to do with the operations of the job referralsystem, and I find it merely reflected his personal view,speculative at best, at what might occur later. Since theelection in June 1976, was 1-1/2 years after the claimeddiscrimination occurred in November 1977, it was tooremote to be meaningful. Moreover, as recounted else-where, Rainey finished a distant third in the 1976 elec-tion and was not, therefore, a meaningful threat to De-Bartolo's continuance in office.(b) Factors indicating nondiscriminatory motivation inthe failure to refer Rainey for some 14 months.Remoteness. There is no claim here that Rainey wasdiscriminatorily denied referral in 1976 or approximately11 months in 1977. In 1977, Rainey received a number ofreferrals, and there is no claim or contention that Raineywas discriminatorily denied referral from approximatelyMarch to November 18, 1977. Yet nothing occurredduring that period to exacerbate relations betweenRainey and Brown or Rainey and DeBartolo. It wouldappear more logical that Rainey would have been dis-criminated against in the period following the Boardhearing in December 1976. Under the General Counsel'stheory, some 11 months after the Board hearing, theunion representatives, Brown and DeBartolo, were sud-denly discriminatorily motivated to not refer Rainey tojobs. 7Dismissal of similar allegations by William Kish, Sr.Kish had run for the office of business agent five times.In a similar Board proceeding," the evidence was foundlacking to sustain allegations that Kish was discriminator-ily denied referrals because of his intraunion activities inrunning for union office, and his disputes with Brown,the business manager. Since Rainey ran only once forbusiness representative and finished third of three candi-dates in 1976, it is arguable that there was even lessprobability of any animosity or ill will being generatedagainst Rainey than against Kish.Limitations on availability. Brown testified and Raineyconceded that he had informed Brown that he was notinterested in referrals to 2, 3, and 4 day jobs. Conse-quently, Rainey had effectively removed himself from aportion of available referrals by his request that he onlybe considered for longer term jobs. It was also an ac-cepted practice in this Local that anyone referred out tojobs lasting less than a month did not lose their positionon the referral list.Alleged inconsistency in testimony by Rainey. In his testi-mony at the first Board hearing in 1976, Rainey statedthat he had not been referred by Respondent from Janu-ary until December 6, 1976. It appears that Rainey's tes-timony was incomplete and in part misleading since hewas employed for most of 1976 as a welder withSchawlgi, a mechanical contractor not an employer-member of the Association, and was not actively seeking7 he General Counsel notes that the Hoard Decision against this sametinion. upra. fn 5, issued November 22. 1977. affirming the dismissal ofcharges against the Union. and that thereafter Raiiey as not referredout to jobs hto eCSer the Dcclsion f the Admlnistratite l.a" Judgeissued in FhruarN 1977.Supru. fn 5 DECISIONS OF NATI()NAL IAB()R REIlA'IIONS BOARI)referrals through the Sheet Metal Workers hiring hall. Ineffect Rainey had worked in 1976 as a pipefitter and nota sheet metal worker. In 1976, Rainey earned approxi-mately $12,000 as a pipefitter-welder, which was close tohis average annual earnings as a sheet metal worker inthe period from 1972-75.Job refjirrals through two hiring halls. Rainey testifiedthat when jobs were short and he was unable to get jobreferrals through the Sheet Metal Workers hiring hall, hedid seek employment on his own as well as at the Pipe-fitters hiring hall. At the earlier Board proceeding, Re-spondent here noted that despite the fact that Rainey hadworked as a pipefitter in 1976, it had not insisted onRainey taking a withdrawal card, despite his extensivework in another craft. While Rainey had the right toseek employment on his own as well as through thehiring halls of Pipefitters and Sheet Metal Workerslocals, it does reflect on his availability for referralthrough Respondent's hiring hall, and Brown's percep-tion of his availability.111. SUMMARY AND CONCL USIONSI have found that alleged discriminatee Rainey hadsigned the out-of-work list on November 18, 1977, andhad made himself available for work during the periodfrom November 1977 through January 29, 1979. In sodoing, I have credited Rainey and his wife that Respond-ent, through Brown or DeBartolo, did not make any at-tempts to refer Rainey for employment during suchperiod. Conversely, I reject Respondent's defense and donot credit Brown9that Rainey had informed Brown thathe would let him know when he was available for em-ployment and did not do so until November 1978.I further conclude, however, that the refusal to referwas not discriminatorily motivated, i.e., was not causedby Rainey's participation in an intraunion election inJune 1976, nor his participation in a Board proceeding inDecember 1976, at which he testified against the Union.In so concluding, I am persuaded by a combination offactors which include: the period of the alleged discrimi-natory refusal to refer, namely, November 1977 to Janu-ary 1979, was remote in time from the alleged protected9 ron at one point testified that Rainey was not referred out be-cause he had told Brown that he would let him know when he was avail-able At another point, in response to a leading question by his counselhe affirmed that on six or possible less occasions he had attempted tocontact Rainey by telephone for job referrals and was unsuccessful Seealso fn 2intraunion activity which occurred in June and Decem-ber 1976 the limitations on Rainey's availability, i.e., hisacknowledged refusal to accept 2, 3 or 4 day jobs; thefact that during the period of March through early No-vember 1977, there is no contention that Rainey was dis-criminatorily denied referral, and welfare fund recordsestablished at least seven job referrals in the period fol-lowing his testimony against the Union; Rainey ranagainst DeBartolo for union office, not Brown and it wasBrown who controlled the hiring hall operation; Raineyalso worked out of two union hiring halls. In addition toRespondent Sheet Metal Workers hiring hall, Raineysought and was occasionally referred to employmentfrom the Pipefitters Union. Lastly, while there wasknowledge of Rainey's activities, there is little or no evi-dence of animus (apart from the alleged refusal to refer)or animosity toward Rainey on the part of Brown or De-Bartolo. Brown, for example, suggested and assistedRainey in December 1976, in extending his qualificationsfor welfare fund benefits.Upon consideration of all the above factors, I am notpersuaded that the failure to refer Rainey was discrimin-atorily motivated and find that the prima facie case hasbeen rebutted and that no violation of the Act has oc-curred.10Accordingly, I shall recommend dismissal ofthe complaint.ORDER 'The complaint alleging that Robert Rainey was discri-minatorily denied job referrals on and after July 25,1978, and that Respondent thereby violated Section8(b)(1)(A) and (2) of the Act, is hereby dismissed."' Whether or not the failure to reter Railey was prompted byBrown's perceplion that Raline Aa, uuail l eniploicd someahere andwas notl sitting around is speculali e as it Is nt clear ,hether Ihe failureto refer was inadvertent or as hased (ii Brlnrl's mistaken belief thatRainey was to notify hint or was employed elsewhere as opposed toother individuals on the list ssah rre 1(not employed at all In iea ofRainey's working through he 'ipcfiltters luiring hall as "aell as his scouring employment on his own. either possibility is feasible I d rlot reachior decide whether the refusal to refer an idividual who is otherwise em-ployed outside the trade over an individual who is not employed at all isdiscriminatory absent specific evidelce of discriminatory intentIt In the event no exceptins are filed as provided hby Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. ad Order, and all objections theretoshall be deemed waived fir all purposes170